

116 S448 IS: Graduate Student Savings Act of 2019
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 448IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Ms. Warren (for herself, Mr. Lee, Mr. Wyden, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permit fellowship and stipend compensation to be
			 saved in an individual retirement account.
	
 1.Short titleThis Act may be cited as the Graduate Student Savings Act of 2019. 2.Certain non-tuition fellowship and stipend payments treated as compensation (a)In generalParagraph (1) of section 219(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Such term includes any amount paid to an individual to aid the individual in the pursuit of graduate or postdoctoral study or research..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.